      Case 2:20-cv-02123-JAR-ADM Document 54 Filed 10/05/20 Page 1 of 5




                  IN THE UNITED STATES DISTRICT COURT
                       FOR THE DISTRICT OF KANSAS


FREDDIE WILLIAMS,

                        Plaintiff,

vs.                                          Case No. 20-2123-SAC


(fnu) DOLE, JEFFREY S. FEWELL
and JONATHAN BOND

                        Defendants.


                                 O R D E R

      In Doc. No. 48, the court screened plaintiff’s third amended

complaint (Doc. No. 15).          This case is before the court for

screening a fourth amended complaint (Doc. No. 49) plaintiff filed

in response to the court’s last screening order.             The court will

also consider supplements plaintiff has filed following the fourth

amended complaint (Doc. Nos. 50, 52 and 53).            The court applies

the screening standards set forth in Doc. No. 48 at pp. 2-4.

I. The fourth amended complaint – Doc. No. 49 as supplemented by

Doc. No. 52

      The fourth amended complaint makes allegations arising out of

the Wyandotte County Adult Detention Center (WCADC).              Plaintiff

names as defendants: (fnu) Dole, the health services administrator

at WCADC; Jeffrey Fewell, warden at WCADC; and Jonathan Bond, a

deputy   at   WCADC.     Generally,   plaintiff    alleges    that   he   was


                                      1
       Case 2:20-cv-02123-JAR-ADM Document 54 Filed 10/05/20 Page 2 of 5




assaulted by a prison officer (defendant Bond) on September 17,

2019; that he was not treated for his injuries by defendant Dole;

and that defendant Fewell, as warden, failed to do training or

take     other    actions       which   would      have    prevented    plaintiff’s

injuries.

        In Count 1, plaintiff alleges that defendant Dole refused to

provide       plaintiff    with    proper    medical      treatment    and   that   he

suffered in pain for 17 days with head injuries.                     Count 2 alleges

state    law     claims    of    negligent       and   intentional    infliction    of

emotional distress against all defendants.                     Plaintiff asserts in

Count 3 that his due process rights have been violated by all

defendants.        Count 4 alleges excessive force by defendant Bond

causing a concussion and other injuries.1                 Count 5 alleges perjury

in violation of state and federal criminal statutes.                         Finally,

Count 6 alleges a denial of plaintiff’s due process rights because

of defendant Dole’s inadequate medical care and defendant Fewell’s

poor supervision of defendant Bond.

II. Screening

        A. Count 1

        The    denial     of    adequate    medical     care    by   defendant   Dole

described in Count 1 also is alleged in Count 6.                     The court shall

dismiss Count 1 as duplicative.



1 Counts 4, 5 and 6 are written on Doc. No. 52 which has been docketed as a
“supplement” to the complaint.

                                             2
    Case 2:20-cv-02123-JAR-ADM Document 54 Filed 10/05/20 Page 3 of 5




     B.     Count 3

     Count    3   generally       alleges         “unsafe      conditions”   and   “due

process claims” against all defendants.                      Plaintiff also asserts

that he continuously wrote grievances to defendant Fewell about

defendant Bond’s assaultive behavior, but no action was taken.

     A    conclusory    allegation        of       “unsafe     conditions”   and   “due

process claims” does not give fair notice of a plausible § 1983

claim.    See Grady v. Garcia, 506 Fed.Appx. 812, 814 (10th Cir.

2013)(rejecting       conclusory         allegations         of     Eighth   Amendment

violations); Koetting v. Noble County Bd. of County Com’rs, 12

Fed.Appx.    796,     799    (10th     Cir.       2001)(same).       Moreover,     while

grievances    written       to   the    warden      may   be    a   fact   relevant   to

plaintiff’s other claims, it is not by itself grounds for a

constitutional claim under § 1983.                   See Von Hallcy v. Clements,

519 Fed.Appx. 521, 523 (10th Cir. 2013)(no constitutional right to

prison grievance procedures); Tapp v. Proto, 404 Fed.Appx. 563,

566 (3rd Cir. 2010)(same); Watson v. Evans, 2014 WL 7246800 *7

(D.Kan. 12/17/2014)(failure to answer grievances does not violate

constitutional rights or prove injury necessary to claim denial of

access to courts); Strope v. Pettis, 2004 WL 2713084 *7 (D.Kan.

11/23/2004)(alleged failure to investigate grievances does not

amount to a constitutional violation).

     For these reasons, the court concludes that Count 3 fails to

state a plausible claim for relief.

                                              3
      Case 2:20-cv-02123-JAR-ADM Document 54 Filed 10/05/20 Page 4 of 5




      C. Count 5

      Count 5 alleges perjury in violation of K.S.A. 21-5903 and 18

U.S.C. § 1621.     These are criminal statutes which do not provide

a civil cause of action for damages or other relief.                Clay v.

Hydro, 2020 WL 1547814 *1 n.1 (D.Kan. 4/1/2020); Perry v. Pringle,

2014 WL 129391 *2 (D.Kan. 1/14/2014).         The court does not have the

authority to institute a criminal prosecution.                See Maine v.

Taylor, 477 U.S. 131, 136 (1986)(“the United States and its

attorneys have the sole power to prosecute criminal cases in

federal courts”); U.S. v. Davis, 285 F.3d 378, 383 (5th Cir.

2002)(court lacks power to require United States Attorney to sign

indictments).      That is the job of the executive branch.           Also,

Kansas courts do not recognize a common law civil damages action

for   perjury,   noting   that   the   appropriate   remedy    is   criminal

punishment or an action to set aside a judgment.               Hokanson v.

Lichtor, 626 P.2d 214, 218-19 (Kan.App. 1981); see also Koplin v.

Rosel Well Perforators, Inc., 734 P.2d 1177, 1183 (Kan. 1987).

      For these reasons, Count 5 shall be dismissed.

III. Conclusion

      The court shall permit this action to go forward upon Counts

2, 4 and 6 of the fourth amended complaint (Doc. No. 49) as

supplemented by Doc. No. 52.       Counts 1, 3 and 5 are dismissed.

      The Clerk is directed to issue waiver of summons forms to

defendants Dole, Fewell and Bond.          Plaintiff shall be assessed no

                                       4
       Case 2:20-cv-02123-JAR-ADM Document 54 Filed 10/05/20 Page 5 of 5




costs absent a finding by the court that plaintiff is able to pay

such costs. Plaintiff has the primary responsibility to provide

sufficient name and address information for the waiver of service

forms or for the service of summons and complaint upon a defendant.

See Nichols v. Schmidling, 2012 WL 10350 *1 (D. Kan. 1/3/2012);

Leek    v.    Thomas,      2009   WL   2876352     *1   (D.    Kan.   9/2/2009).   So,

plaintiff is warned that if waiver of service forms or summons

cannot       be   served    because     of   the    lack      of   name   and   address

information, and correct address information is not supplied to

the Clerk of the Court, ultimately the unserved parties may be

dismissed from this action. See FED.R.CIV.P. 4(m).

        Finally, because the court’s screening function has been

completed, the court refers this case back to the Clerk for

reassignment for all further proceedings consistent with D.Kan.R.

40.1.

        IT IS SO ORDERED.

        Dated this 5th day of October, 2020, at Topeka, Kansas.



                                  s/Sam A. Crow__________________________
                                  U.S. District Senior Judge




                                             5
